     Case 3:20-cv-01580-IM           Document 63   Filed 03/17/21   Page 1 of 16




James L. Buchal, OSB No. 921618              THE HONORABLE KARIN J. IMMERGUT
E-mail: jbuchal@mbllp.com
MURPHY & BUCHAL LLP
P.O. Box 86620
Portland, OR 97286
Tel: 503-227-1011
Attorney for Plaintiff Joseph Gibson

D. Angus Lee, WSB No. 36473 (Pro Hac Vice)
E-mail: Angus@AngusLeeLaw.com
ANGUS LEE LAW FIRM, PLLC
9105A NE HWY 99 Suite 200
Vancouver, WA 98665
Tel: 360-635-6464
Attorney for Joseph Gibson and Russell Schultz


                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

JOSEPH GIBSON and RUSSELL                     Case No. 3:20-CV-01580-IM
SCHULTZ,

                      Plaintiffs,             PLAINTIFFS' REPLY IN SUPPORT
                                              OF MOTION TO MODIFY
                      v.                      PROTECTIVE ORDER

MIKE SCHMIDT, individually and in his         (Oral Argument Requested)
official capacity as District Attorney of
Multnomah County, Oregon,
MULTNOMAH COUNTY DISTRICT
ATTORNEY'S OFFICE, and BRAD
KALBAUGH, in his official capacity as a
Multnomah County Deputy District
Attorney,

                      Defendants.




Page 1   PLAINTIFFS' REPLY IN SUPPORT OF MOTION TO MODIFY
         PROTECTIVE ORDER
     Case 3:20-cv-01580-IM          Document 63        Filed 03/17/21     Page 2 of 16




                                          Argument

         To the extent that this Court wishes to declare that it lacked subject matter

jurisdiction to issue the Protective Order, such that it cannot be enforced by defendants,

on the teaching of defendants’ case of Giese v. Bostik, Inc., 2017 WL 1375628 (S.D. Cal.

Apr. 14, 2017), all that plaintiffs ask is that the Court confirm this somewhat unusual

position. That would leave plaintiffs free to use the materials in state court.

         Clarity is important here because during the Local Rule 7.1 conferences,

defendants sought a different result, stating: “Because the court does not have

jurisdiction to amend the order now does not mean that the order was entered

improvidently or that it should not be allowed to stand to protect the documents that were

produced for a specific purpose.” (Exhibit 1 hereto, at 1.) The idea that this Court has

continuing power to enforce its own order, yet no power to modify it, is alien to

fundamental concepts of law or justice, is contrary to all the authority cited in our

opening memorandum,1 and should be rejected.

         This idea is also contrary to the Court’s Protective Order itself, which declares:

“Nothing in this Protective Order shall prejudice any party from seeking amendments to

expand or restrict the rights of access to and use of confidential information, or other

modifications, subject to order by the Court”. (Doc. No. 49, at 7, ¶ 16.) No principle of

law prevents this Court from asserting its inherent power to revise a protective order that

was validly issued when entered.


1
 In addition to the authority cited in our opening memorandum, we note that the Ninth
Circuit has also held that “[a]s long as a protective order remains in effect, the court that
entered the order retains the power to modify it, even if the underlying suit has been
dismissed.” United Nuclear Corp. v. Cranford Ins. Co., 905 F.2d 1424, 1427 (10th Cir.
1990).
.

Page 2    PLAINTIFFS' REPLY IN SUPPORT OF MOTION TO MODIFY
          PROTECTIVE ORDER
     Case 3:20-cv-01580-IM          Document 63       Filed 03/17/21     Page 3 of 16




         The better view is that Giese v. Bostik, Inc., was wrongly decided or is to be

limited to cases where the discovery at issue was erroneously permitted for purposes

other than resolution of the jurisdictional issue.2 The case purports to follow United

States Catholic Conference v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 74 (1988),

wherein the Court “resolved whether a nonparty witness may defend against a civil

contempt adjudication by challenging the subject-matter jurisdiction of the district court”.

Id. at 74. This case enforced the narrow rule that “if a district court does not have

subject-matter jurisdiction over the underlying action, and the process was not issued in

aid of determining that jurisdiction, then the process is void and an order of civil

contempt based on refusal to honor it must be reversed”. Id. at 76 (emphasis added).

         Here, the Court granted limited discovery in support of its efforts to determine

whether to abstain from exercising jurisdiction—jurisdiction that was unquestionably and

expressly conferred upon the Court by Congress in 42 U.S.C. § 1983. Put another way, it

is not that this Court lacked subject matter jurisdiction in a way that implicates the

validity of the Protective Order (or continuing power to modify it); it is that this Court

determined to abstain from exercising its undisputed subject matter jurisdiction. Cf. Bean

v. Matteucci, 986 F.3d 1128, 1132-33 (9th Cir. 2021) (making the distinction).

         In short, plaintiffs cannot rely upon proposition that because this Court chose not

to exercise the jurisdiction conferred by Congress, the Court’s Protective Order is void.




2
  The opinion implies that the materials were relevant to class certification rather than
subject matter jurisdiction, and the memorandum filed by the plaintiffs in that action, a
true copy of which is attached hereto as Exhibit 2, flatly states: “The PO was not issued
to allow jurisdiction discovery. It was issued for merits and certification discovery.”
(Exhibit 2, at 7.)

Page 3    PLAINTIFFS' REPLY IN SUPPORT OF MOTION TO MODIFY
          PROTECTIVE ORDER
     Case 3:20-cv-01580-IM          Document 63       Filed 03/17/21      Page 4 of 16




Plaintiffs are bound to assume, unless otherwise instructed, that it was a valid order. As

such, this Court has inherent power to revise it for good cause.

         Defendants do not dispute the good cause. This Court’s ruling was predicated on

the Court’s finding that Plaintiffs could bring the same claims in state court, with “an

adequate opportunity in the state proceedings to raise constitutional challenges,” Arevalo

v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018). As demonstrated in the opening

memorandum (and by this Court’s own rulings allowing discovery), no adequate

opportunity would be present to litigate these claims without discovery allowing

plaintiffs to demonstrate the extraordinary inconsistencies between defendants’

implementation of the riot statute based on constitutionally-impermissible criteria. Good

cause for modifying to order is plainly present in that “a substantial amount of duplicative

discovery will be avoided by modifying the protective order”. Foltz v. State Farm Mut.

Auto. Ins. Co., 331 F.3d 1122, 1132 (9th Cir. 2003).

                                        Conclusion

         For the foregoing reasons, this Court should either expressly declare the

Protective Order to be without further force and effect or modify it as requested.

         Dated: March 17, 2021.

                                               /s/ James L. Buchal
                                               James L. Buchal, OSB No. 921618
                                               MURPHY & BUCHAL LLP

                                               /s/ D. Angus Lee
                                               D. Angus Lee, WSB No. 36473 (Pro Hac Vice)
                                               Angus Lee Law Firm, PLLC

                                               Attorneys for Plaintiffs




Page 4    PLAINTIFFS' REPLY IN SUPPORT OF MOTION TO MODIFY
          PROTECTIVE ORDER
                  Case 3:20-cv-01580-IM           Document 63         Filed 03/17/21      Page 5 of 16


James Buchal

From:                              Schneider Jill <Jill.Schneider@doj.state.or.us>
Sent:                              Tuesday, March 9, 2021 1:00 PM
To:                                James Buchal
Cc:                                D. Angus Lee
Subject:                           RE: Gibson v. Schmidt


I will not enter into such a stipulation. The protective order was entered for a federal court matter and it applies to the
documents produced in that matter. Because the court does not have jurisdiction to amend the order now does not
mean that the order was entered improvidently or that it should not be allowed to stand to protect the documents that
were produced for a specific purpose.

Jill Schneider
Oregon Department of Justice
971.222.6081

From: James Buchal <jbuchal@mbllp.com>
Sent: Tuesday, March 9, 2021 12:49 PM
To: Schneider Jill <Jill.Schneider@doj.state.or.us>
Cc: D. Angus Lee <angus@angusleelaw.com>
Subject: RE: Gibson v. Schmidt

*CAUTION EXTERNAL EMAIL* This email originated from outside of DOJ. Treat attachments and links with caution. *CAUTION
EXTERNAL EMAIL*

If you are saying that because she has ruled she had no jurisdiction, the protective order is of no continuing force and
effect, perhaps we might simply memorialize that position in a stipulated state court protective order and move
on. That would certainly save two motions.

Should we do that instead?

James L. Buchal
Murphy & Buchal LLP
P.O. Box 86620
Portland, OR 97286

Cell: 503-314-6597
Phone: 503-227-1011
Fax: 503-573-1939

From: Schneider Jill <Jill.Schneider@doj.state.or.us>
Sent: Tuesday, March 9, 2021 12:14 PM
To: James Buchal <jbuchal@mbllp.com>
Subject: RE: Gibson v. Schmidt

I hear your argument, but it does not change my position. The materials produced in discovery to you were produced
under the protective order, which was entered in federal court and for the purpose of determining if the court had


                                                              1

                                                                                        Exhibit 1, pg. 1 of 4
                  Case 3:20-cv-01580-IM           Document 63       Filed 03/17/21       Page 6 of 16
jurisdiction. The court has ruled it does not have jurisdiction. Asking the federal court to do something in a matter that
it has ruled it has no jurisdiction over is not correct procedure, and I will object.

Jill Schneider
Oregon Department of Justice
971.222.6081

From: James Buchal <jbuchal@mbllp.com>
Sent: Tuesday, March 9, 2021 12:07 PM
To: Schneider Jill <Jill.Schneider@doj.state.or.us>
Subject: RE: Gibson v. Schmidt

*CAUTION EXTERNAL EMAIL* This email originated from outside of DOJ. Treat attachments and links with caution. *CAUTION
EXTERNAL EMAIL*

What I think you are missing here is that the state court probably will not allow the use of materials that are under a
federal protective order. Cf. Jang v. Bos. Sci. Corp., No. EDCV 05-0426-VAP(CTx), 2006 U.S. Dist. LEXIS 103036, 2006 WL
8430761, at *2-3 (C.D. Cal. July 13, 2006) ("This court will not order production of documents that are protected from
disclosure by the order of another district court.").

The federal motion is necessary to prepare the way for a second state court motion. It would not authorize use in state
court; but merely decline to prohibit that use when and if an appropriate protective order is entered in state court.

I have modified paragraph 17 to make that clearer.

Does that help?

James L. Buchal
Murphy & Buchal LLP
P.O. Box 86620
Portland, OR 97286

Cell: 503-314-6597
Phone: 503-227-1011
Fax: 503-573-1939

From: Schneider Jill <Jill.Schneider@doj.state.or.us>
Sent: Tuesday, March 9, 2021 11:57 AM
To: James Buchal <jbuchal@mbllp.com>
Cc: D. Angus Lee <angus@angusleelaw.com>
Subject: RE: Gibson v. Schmidt

Yes. The federal court does not have jurisdiction. The protective order entered was directed to the federal court and its
rules. If you wish to enter into a protective order in the state criminal court, you must do so in the court where the
criminal matter is pending. There are different rules in different jurisdictions.

Jill Schneider
Oregon Department of Justice
971.222.6081


                                                            2

                                                                                       Exhibit 1, pg. 2 of 4
                   Case 3:20-cv-01580-IM            Document 63         Filed 03/17/21     Page 7 of 16

From: James Buchal <jbuchal@mbllp.com>
Sent: Tuesday, March 9, 2021 11:52 AM
To: Schneider Jill <Jill.Schneider@doj.state.or.us>
Cc: D. Angus Lee <angus@angusleelaw.com>
Subject: RE: Gibson v. Schmidt

*CAUTION EXTERNAL EMAIL* This email originated from outside of DOJ. Treat attachments and links with caution. *CAUTION
EXTERNAL EMAIL*

Returning to the subject of modifying the protective order, it seems quite clear to me that the Court can do so:

        We note that the courts and commentators seem unanimous in finding such an inherent power to modify
        discovery-related protective orders, even after judgment, when circumstances justify. E.g., Ex parte Uppercu,
        239 U.S. 435, 440, 60 L. Ed. 368, 36 S. Ct. 140 (1915); FDIC v. Ernst & Ernst, 677 F.2d 230 232 (2d Cir. 1982);
        Krause v. Rhodes, 671 F.2d 212 (6th Cir.), cert. denied, 459 U.S. 823, 103 S. Ct. 54, 74 L. Ed. 2d 59 (1982); United
        States v. GAF Corp., 596 F.2d 10, 16 (2d Cir. 1979); American Telephone & Telegraph Co. v. Grady, 594 F.2d 594,
        596-97 (7th Cir. 1978), cert. denied, 440 U.S. 971, 99 S. Ct. 1533, 59 L. Ed. 2d 787 (1979); Olympic Refining Co. v.
        Carter, 332 F.2d 260, 265-66 (9th Cir.), cert. denied, 379 U.S. 900, 13 L. Ed. 2d 175, 85 S. Ct. 186 (1964); Marcus,
        Myth and Reality in Protective Order Litigation, 69 Cornell L. Rev. 1, 41-53 (1983); Note, Nonparty Access to
        Discovery Materials in Federal Court, 94 Harv. L. Rev. 1085, 1091-96 (1981).

Pub. Citizen v. Liggett Grp., Inc., 858 F.2d 775, 782-83 (1st Cir. 1988).

So I reiterate my question: do you oppose a modification by Judge Immergut that would allow us to seek a protective
order in state court to use the material there?

James L. Buchal
Murphy & Buchal LLP
P.O. Box 86620
Portland, OR 97286

Cell: 503-314-6597
Phone: 503-227-1011
Fax: 503-573-1939

From: Schneider Jill <Jill.Schneider@doj.state.or.us>
Sent: Tuesday, March 2, 2021 3:23 PM
To: James Buchal <jbuchal@mbllp.com>
Cc: D. Angus Lee <angus@angusleelaw.com>
Subject: RE: Gibson v. Schmidt

Procedurally, the federal court does not have jurisdiction over this matter, and cannot oversee an amendment to a
protective order. Another protective order, applicable in state court, will need to be in place for matters filed in state
court.

Since there is an ongoing criminal action in Multnomah County, you need to consult with the attorneys involved in that
case as to the terms of any protective order.

Jill Schneider
Oregon Department of Justice
971.222.6081
                                                               3

                                                                                         Exhibit 1, pg. 3 of 4
                  Case 3:20-cv-01580-IM           Document 63       Filed 03/17/21      Page 8 of 16


From: James Buchal <jbuchal@mbllp.com>
Sent: Tuesday, March 2, 2021 3:18 PM
To: Schneider Jill <Jill.Schneider@doj.state.or.us>
Cc: D. Angus Lee <angus@angusleelaw.com>
Subject: Gibson v. Schmidt

*CAUTION EXTERNAL EMAIL* This email originated from outside of DOJ. Treat attachments and links with caution. *CAUTION
EXTERNAL EMAIL*

Dear Ms. Schneider,

Inasmuch as Judge Immergut has told us to go to state court, it appears useful to seek to amend the Protective Order to
allow us to utilize the federal materials there. Do you have any objection to amending the Protective Order to add the
additional paragraph 17 proposed in the attachment?

Sincerely,

James L. Buchal
Murphy & Buchal LLP
P.O. Box 86620
Portland, OR 97286

Cell: 503-314-6597
Phone: 503-227-1011
Fax: 503-573-1939

*****CONFIDENTIALITY NOTICE*****

This e-mail may contain information that is privileged, confidential, or otherwise exempt from disclosure under
applicable law. If you are not the addressee or it appears from the context or otherwise that you have received this e-
mail in error, please advise me immediately by reply e-mail, keep the contents confidential, and immediately delete the
message and any attachments from your system.

************************************




                                                            4

                                                                                       Exhibit 1, pg. 4 of 4
Case 3:15-cv-02670-JM-JLB
        Case 3:20-cv-01580-IM
                            Document
                               Document
                                     95 63
                                        FiledFiled
                                              02/23/17
                                                   03/17/21
                                                         PageID.3364
                                                             Page 9 of Page
                                                                       16 1 of 7



 1
     STUART M. EPPSTEINER (SBN 098973)
 2   SME@EPPSTEINER.COM
 3   EPPSTEINER LAW, APC
     5519 CLAIREMONT MESA BLVD., STE. 5129
 4   SAN DIEGO, CA 92117
 5   TEL: 858.350.1500
     FAX: 858.598.5599
 6

 7   ATTORNEYS FOR PLAINTIFFS

 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10

11
     RICHARD E. GIESE (AS TRUSTEE OF               Case No. 3:15-cv-02670 JM (JLB)
12   THE LIVING TRUST OF RICHARD
     ERNEST GIESE DATED DECEMBER 4,                PLAINTIFFS’ SUPPLEMENTAL
13                                                 BRIEF RE: AUTHORITY OF
     2014), PATRICK E. RUNYON AND                  ISSUING JUDGE, IN CASE
14   TERRI E. RUNYON AND TERRI E.                  DISMISSED FOR LACK OF
     RUNYON (AS TRUSTEES OF THE                    SUBJECT MATTER
15                                                 JURISDICTION, TO ISSUE
     PATRICK E. RUNYON AND TERRI E.                FURTHER RULINGS RE
16   RUNYON REVOCABLE TRUST DATED                  ENFORCEMENT OF
     AUGUST 7, 2015), JOSEPH S. SHUSTER            PROTECTIVE ORDER
17
     AND GEORGANNE L. SHUSTER, AND
18   EVERARDO VIDRIO AND ZEFERINA
     VIDRIO, individually and on behalf of all
19
     those similarly situated,
20                                                  Judge: Hon. Jill L. Burkhardt
                        Plaintiffs,
21
     v.
22   BOSTIK, INC., a Delaware corporation;
23
     DAVID C. GREENBAUM CO., INC., a
     California Corporation; LEONARD’S
24   CARPET SERVICE, INC., a California
25
     corporation, and DOES 1 through 100,
     inclusive,
26

27
                        Defendants.

28
                                                0
                                                                Exhibit 2, pg. 1 ofOF7PO
       PLAINTIFFS’ SUPP BRIEF RE AUTHORITY OF ISSUING JUDGE, IN CASE DISMISSED FOR LACK OF
         SUBJECT MATTER JURISDICTION, TO ISSUE FURTHER RULINGS    RE ENFORCEMENT
Case 3:15-cv-02670-JM-JLB
       Case 3:20-cv-01580-IMDocument
                              Document
                                     95 63
                                         FiledFiled
                                               02/23/17
                                                    03/17/21
                                                          PageID.3365
                                                             Page 10 ofPage
                                                                        16 2 of 7



 1    I.   INTRODUCTION
 2         On February 17, 2017, the Honorable Jill Burkhardt issued a Minute Order
 3   (Dkt. #94), directing Plaintiffs and Defendant Bostik, Inc. (“Bostik”), to file
 4   supplemental briefs on or before February 23, 2017 analyzing “Where a judge issues
 5   a protective order in a case which is thereafter dismissed for lack of subject matter
 6   jurisdiction, does the issuing judge have authority to issue further rulings with respect
 7   to the enforcement of the protective order?” Plaintiffs submit this brief in response to
 8   the Court’s referenced order.
 9         Plaintiffs conclude that Judge Burkhardt is without authority to issue a
10   contempt order with respect to enforcement of the Protective Order (“PO”) entered in
11   the above-captioned lawsuit (Dkt. #33). If this Court concludes it has authority to
12   issue further rulings with respect to the enforcement of the PO, Plaintiffs have
13   presented the proper legal basis that the Court should order: 1) that Plaintiffs may use
14   information and material designated as “CONFIDENTIAL” or “CONFIDENTIAL –
15   COUNSEL’S EYES ONLY” in Runyon, et. al v. Bostik, Inc., et. al., Case No. 5:16-
16   cv-2413 RGK (SPx) (“Runyon” or “Runyon Action”), and 2) deny Bostik’s motion re
17   contempt.
18    II. FACTS
19         Plaintiffs filed their S.D. Cal. Complaint on November 11, 2015 (“Giese
20   Action”). (Dkt. #1). The Court entered the PO, on April 28, 2016. (Dkt. #33). On
21   September 1, 2017, this Court dismissed Plaintiffs’ Complaint for lack of subject
22   matter jurisdiction and entered judgment thereon. (Dkt #s 68 and 69).
23         Between their initial Complaint (Dkt #1), and their Second Amended
24   Complaint (Dkt #48), Plaintiffs did not amend or alter their Complaint regarding facts
25   or contentions that affect whether the S.D. Cal. had jurisdiction over Plaintiffs’
26   Complaints and claims. (See Dkt #s 1, 29-1 and 48 (First Amended Complaint added
27   the eighth cause of action and changed name of Plaintiffs’ law firm. Second Amended
28   Complaint added Plaintiffs, and additional facts regarding the subject product, D-70,
                                                 1
                                                                 Exhibit 2, pg. 2 ofOF7PO
        PLAINTIFFS’ SUPP BRIEF RE AUTHORITY OF ISSUING JUDGE, IN CASE DISMISSED FOR LACK OF
          SUBJECT MATTER JURISDICTION, TO ISSUE FURTHER RULINGS    RE ENFORCEMENT
Case 3:15-cv-02670-JM-JLB
       Case 3:20-cv-01580-IMDocument
                              Document
                                     95 63
                                         FiledFiled
                                               02/23/17
                                                    03/17/21
                                                          PageID.3366
                                                             Page 11 ofPage
                                                                        16 3 of 7



 1   but did not change jurisdictional pleading or facts. 1)) (See also comparison of
 2   Complaint and First Amended Complaint (Dkt #27-2), and comparison of First
 3   Amended Complaint and Second Amended Complaint (Dkt #37-3)).
 4          After dismissal of the Giese Action, Plaintiffs refiled their case, the Runyon
 5   Action, on September 7, 2016, in San Bernardino Superior Court. (Dkt. #72-3).
 6   Bostik removed the Runyon Action to C.D. Cal., on October 22, 2016. (Dkt. #76-2,
 7   at 5:3-4 - Declaration of Joshua Pollack ISO Bostik’s Contempt Motion.)
 8          Bostik claims Plaintiffs violated the PO after the Giese Action was dismissed
 9   for lack of subject matter jurisdiction. Plaintiffs assert they did not violate the PO
10   after the Giese Action was dismissed. Regardless, the conduct about which Bostik
11   complains, are acts that happened after this Court determined it lacked subject matter
12   jurisdiction over the parties. The pending motion and ex parte application do not
13   address the administration, or the conduct of parties or counsel while they were
14   litigants or counsel before this Court. The matters at hand, future use of information
15   designated confidential under the PO and content in the now sealed Runyon
16   Complaint, all relate to post dismissal matters. Therefore, matters at hand all relate to
17   conduct that happened or will happen after this Court determined it lacked subject
18   matter jurisdiction over the parties.
19       III. THE COURT CANNOT MAKE ORDERS OVER PARTIES IT
20          DID NOT, AND DOES NOT NOW HAVE, JURISDICTION OVER
21                 A.   S.D. Cal. Did Not Have Subject Matter Jurisdiction Over
22                      The Giese Action
23          The jurisdictional facts or conclusions plead in the Giese Complaint never
24   materially changed. Supra at 1:23-2-3. No new law, dispositive of subject matter
25   jurisdiction was decided between the filing and dismissal of the Giese Action.
26
     1
27  Plaintiffs never plead in a Giese Action complaint that plaintiffs were California
   citizens and therefore it never plead subject matter jurisdiction. (Dkt #s 1, 29-1 and
28
   48).
                                                  2
                                                                  Exhibit 2, pg. 3 ofOF7PO
         PLAINTIFFS’ SUPP BRIEF RE AUTHORITY OF ISSUING JUDGE, IN CASE DISMISSED FOR LACK OF
           SUBJECT MATTER JURISDICTION, TO ISSUE FURTHER RULINGS    RE ENFORCEMENT
Case 3:15-cv-02670-JM-JLB
       Case 3:20-cv-01580-IMDocument
                              Document
                                     95 63
                                         FiledFiled
                                               02/23/17
                                                    03/17/21
                                                          PageID.3367
                                                             Page 12 ofPage
                                                                        16 4 of 7



 1   Therefore, the Court’s September 1, 2017 finding that it lacks subject matter
 2   jurisdiction effectively means the S.D. Cal. never had subject matter jurisdiction over
 3   the Giese Action2.
 4                 B.   A Court Cannot Issue a Contempt Order When
 5                      It Lacks Subject Matter Jurisdiction
 6          The United States Supreme Court has considered and decided that a Court
 7   which lacks subject matter jurisdiction cannot find a party over whom it does not have
 8   jurisdiction in contempt.
 9          In U.S. Catholic Conference v. Abortion Rights Mobilization, Inc., 487 U.S. 72,
10   76, 108 S. Ct. 2268, 2270, 101 L. Ed. 2d 69 (1988), the United States Supreme Court
11   held that a party cannot be found in contempt of court if it is determined the District
12   Court, which entered the contempt order, lacked subject matter jurisdiction when it
13   entered the contempt order.
14          The Supreme Court found that a party, held in contempt by the District Court,
15   and over whom it was later determined the District Court lacked subject-matter
16   jurisdiction, could not be found in contempt by a court that lacked subject-jurisdiction
17   over it. Id. at 2271.
18          In the present situation, the S.D. Cal. determined it did not have subject-
19   jurisdiction over parties to the Giese Action. (Dkt #s 68 and 69). Therefore, just as
20   the District Court in US Catholic lacked the authority to determine whether Abortion
21   Rights Mobilization, Inc., was in contempt of its subpoena, the S.D. Cal. lacks
22   jurisdiction to consider or find Plaintiffs in contempt of its PO.
23

24   2Of course, this could mean that the Court lacked jurisdiction to enter the PO. (The
25 question of whether this Court had jurisdiction to enter the PO, does not have to be
   decided for the Court to deny Bostik’s motion and is not the precise issue the Court
26
   has requested the parties address in this additional briefing. However, this can only
27 provide additional support for the conclusion that this Court lacks the authority to now
   issue an order of contempt.)
28
                                                  3
                                                                  Exhibit 2, pg. 4 ofOF7PO
         PLAINTIFFS’ SUPP BRIEF RE AUTHORITY OF ISSUING JUDGE, IN CASE DISMISSED FOR LACK OF
           SUBJECT MATTER JURISDICTION, TO ISSUE FURTHER RULINGS    RE ENFORCEMENT
Case 3:15-cv-02670-JM-JLB
       Case 3:20-cv-01580-IMDocument
                              Document
                                     95 63
                                         FiledFiled
                                               02/23/17
                                                    03/17/21
                                                          PageID.3368
                                                             Page 13 ofPage
                                                                        16 5 of 7



 1            The PO was not issued to allow jurisdiction discovery. It was issued for merits
 2   and certification discovery. Further, given that this Court ruled four 4 ½ months ago,
 3   that it does not have jurisdiction over the parties or this action, the motion re contempt
 4   filed after lack of subject matter jurisdiction has been definitively decided. (No party
 5   appealed the Court’s dismissal and judgment based on lack of subject matter
 6   jurisdiction.) Therefore, the limited exception, which the United States Supreme Court
 7   created to its US Catholic holding, enforceability of discovery orders that allow
 8   discovery to determine whether a court has subject matter jurisdiction, does not apply.
 9            Here, as in US Catholic, the movant seeks an order to show cause why Plaintiffs
10   should not be found in contempt. (Dkt. #76 -1). The United States Supreme Court
11   has confirmed that District Courts lack the authority to consider civil contempt
12   motions made after it is determined that a District Court lacks subject matter-
13   jurisdiction. Willy v. Coastal Corp., 503 U.S. 131, 139, 112 S. Ct. 1076, 1081, 117 L.
                                           -
14   Ed. 2d 280 (1992) (contempt order “itself should fall with a showing that the court
15   was without authority to enter the decree.”)
16            Here, Bostik filed a motion to have Plaintiffs and their counsel found in
17   contempt. (Dkt. #76, at 1:2-4 - Notice of Ex Parte Motion and Ex Parte Motion of
18   Bostik Inc., For Order to Show Cause Why Plaintiffs and Plaintiffs’ Counsel Should
19   Not Be Held in Contempt….”, and Dkt. #76-1, at 1:2-4 - Memorandum of Points and
20   Authorities in Support of Ex Parte Motion… Be Held in Contempt.”) Given the two
21   United States Supreme Court holdings cited above, and the finality of this Court’s
22   order dismissing the Giese Action for lack of subject matter jurisdiction, this Court is
23   without authority to consider Bostik’s motion for order to show cause why Plaintiffs
24   and Plaintiffs’ counsel should not be held in contempt.
25

26   ///
27
28   ///
                                                    4
                                                                    Exhibit 2, pg. 5 ofOF7PO
           PLAINTIFFS’ SUPP BRIEF RE AUTHORITY OF ISSUING JUDGE, IN CASE DISMISSED FOR LACK OF
             SUBJECT MATTER JURISDICTION, TO ISSUE FURTHER RULINGS    RE ENFORCEMENT
Case 3:15-cv-02670-JM-JLB
       Case 3:20-cv-01580-IMDocument
                              Document
                                     95 63
                                         FiledFiled
                                               02/23/17
                                                    03/17/21
                                                          PageID.3369
                                                             Page 14 ofPage
                                                                        16 6 of 7



 1      IV.    IF THE COURT HAS THE POWER TO ISSUE ORDERS
 2             REGARDING ITS PROTECTIVE ORDER, IT SHOULD
 3             ALLOW THE USE OF INFORMATION DESIGNATED
 4             CONFIDENTIAL UNDER THE PROTECTIVE ORDER IN
 5             RUNYON.
 6         If the Court finds it has the authority to issue further rulings with respect to the
 7   enforcement of the protective order, it should issue an order that confirms Plaintiffs’
 8   right to use information and material designated “CONFIDENTIAL” or
 9   “CONFIDENTIAL COUNSEL’S EYES ONLY” in the Runyon Action. Plaintiffs
10   cited to the leading authority on this point, Foltz v. State Farm Mut. Auto. Ins. Co.
11   331 F.3d 1122, 1135–36 (9th Cir.2003). Defendant cites to no contrary authority.
12         Regarding Bostik’s motion re contempt, it is required to prove, among other
13   things the following: One, that the information it claims is “CONFIDENTIAL” or
14   “CONFIDENTIAL COUNSEL’S EYES ONLY” in the Runyon Complaint is trade
15   secret or confidential. Plaintiffs proved that the Category 1, 2 and 3 information is
16   not trade secret or confidential. (See Plaintiffs’ Reply ISO of Ex Parte Application
17   (Dkt #90, at 6:4-15:12)). The information was shared with third parties by Bostik
18   itself. It is regarding properties of D-70 Bostik no longer claims D-70 has, regarding
19   money paid for repairs between 7 and 13 years ago (which information Bostik shared
20   with two other parties), and none of the categories of information has independent
21   economic value. Bostik, exercising good faith, should not have designated the
22   information in these three categories as “CONFIDENTIAL” or “CONFIDENTIAL
23   COUNSEL’S EYES ONLY”. (See Plaintiffs’ Reply ISO of Ex Parte Application, Dkt.
24   #90, at 15:13-16:15.) Two, that Bostik was harmed by the alleged violation. It
25   glaringly failed to do so in all its filings with this Court. It did not once show it was
26   harmed, or provide information beyond mere conclusions, which establish it has been,
27   or would ever be, harmed by the content in Plaintiffs’ Runyon Complaint. (See
28   Plaintiffs’ Reply ISO of Ex Parte Application, Dkt. #90, at 18:26-19:16.)
                                                 5
                                                                 Exhibit 2, pg. 6 ofOF7PO
        PLAINTIFFS’ SUPP BRIEF RE AUTHORITY OF ISSUING JUDGE, IN CASE DISMISSED FOR LACK OF
          SUBJECT MATTER JURISDICTION, TO ISSUE FURTHER RULINGS    RE ENFORCEMENT
Case 3:15-cv-02670-JM-JLB
       Case 3:20-cv-01580-IMDocument
                              Document
                                     95 63
                                         FiledFiled
                                               02/23/17
                                                    03/17/21
                                                          PageID.3370
                                                             Page 15 ofPage
                                                                        16 7 of 7



 1    V. CONCLUSION
 2         Plaintiffs earnestly believe this Court does not have authority to issue any
 3   further rulings with respect to Bostik’s motion for contempt. The United States
 4   Supreme Court has so held.
 5

 6   DATED: February 23, 2017                     /s/ Stuart M. Eppsteiner
 7                                                Stuart M. Eppsteiner
                                                  EPPSTEINER LAW, APC
 8

 9                                                Attorneys for Plaintiffs
                                                  and the Putative Class
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                6
                                                                Exhibit 2, pg. 7 ofOF7PO
       PLAINTIFFS’ SUPP BRIEF RE AUTHORITY OF ISSUING JUDGE, IN CASE DISMISSED FOR LACK OF
         SUBJECT MATTER JURISDICTION, TO ISSUE FURTHER RULINGS    RE ENFORCEMENT
     Case 3:20-cv-01580-IM          Document 63       Filed 03/17/21      Page 16 of 16




                              CERTIFICATE OF SERVICE

         I hereby certify that on March 17, 2021, I electronically filed the foregoing

PLAINTIFFS' REPLY IN SUPPORT OF MOTION TO MODIFY PROTECTIVE

ORDER with the Clerk of the Court using the CM/ECF system, which will send

notification of this filing to the attorneys of record and all registered participants.


                                                        /s/ James L. Buchal
                                                        James L. Buchal




Page 5    PLAINTIFFS' REPLY IN SUPPORT OF MOTION TO MODIFY
          PROTECTIVE ORDER
